DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a sealing member" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “sealing member” is described in the disclosure as a seal or gasket (see paragraphs 125 and 150).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anselmino (US 2006/0086130 A1).
In regards to claim 1, Anselmino teaches a refrigerator (50), comprising: a main body (52, see fig. 1) including a storage compartment (storage compartments 54, 56, see fig. 1); a door (69) configured to open and close the storage compartment (door 69 opens compartment 54, see figs. 1-3 and paragraph 54); an ice-making compartment (at least 82, 90) disposed in the storage compartment (when the door closes, the ice maker 82 occupies space within the refrigerated compartment 54, see figs. 1-3); and a sealing member (gasket seal, see paragraphs 9, 13) disposed at the door (seal located near the door, see paragraph 61 and fig. 4) to apply a sealing force to the ice-making compartment (apply force against the ice maker 82 via connector 112) when the door is closed (this is a contingent limitation, see MPEP 2111.04; however, Anselmino teaches that a sealing force is applied to the refrigerated compartment 54 via duct 106 when the refrigerator door is closed, see paragraph 9).
In regards to claim 1, Anselmino teaches a refrigerator (50), comprising: a main body (52, see fig. 1) including a storage compartment (storage compartments 54, 56, see fig. 1); a door (69) configured to open and close the storage compartment (door 69 opens compartment 54, see figs. 1-3 and paragraph 54); an ice-making compartment (at least 82, 90) disposed in the storage compartment (when the door closes, the ice maker 82 occupies space within the refrigerated compartment 54, see figs. 1-3); and a sealing member (gasket seal, see paragraphs 9, 13) disposed at the door (seal located near the door, see paragraph 61 and fig. 4) to apply a sealing force to the ice-making compartment when the door is closed (this is a contingent limitation, see MPEP 2111.04; however, Anselmino teaches that a force would be applied to the ice maker 82 via connector 112 and the door when the door is closed by slamming the door against the body of the refrigerator).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2010/0101263 A1).
In regards to claim 1, Lee teaches a refrigerator (100), comprising: a main body (structure/body of refrigerator 100, see figs. 1-3) including a storage compartment (storage compartment 200, see fig. 3); a door (410) configured to open and close the storage compartment (see fig. 3 and paragraph 85); an ice-making compartment (at least 500) disposed in the storage compartment (when the door closes, the ice making compartment 500 occupies space within the refrigerated compartment 200, see figs. 2-3); and a sealing member (gasket 711, see paragraphs 164-166) disposed at the door (gasket 711 as part of the sealing unit 710 and case 530, which are located at the door, see paragraph 164-166 and figs. 6-7) to apply a sealing force to the ice-making compartment when the door is closed (this is a contingent limitation, see MPEP 2111.04; however, Lee teaches that a force would be applied to the ice maker 500 via case 530 and unit 710 when the door is closed by slamming the door against the body of the refrigerator).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2015/0061484 A1).
In regards to claim 1, Jeong teaches a refrigerator (1), comprising: a main body (body 10, see fig. 1) including a storage compartment (storage compartments 20, 30, 40, see fig. 1); an ice-making compartment (40, 50, see figs. 1-3) disposed in the storage compartment (see figs. 1-3); a door (doors 21, 26, 70) configured to open and close the storage compartment (cover 70 opens and closes a part of the storage compartment (i.e. ice-making compartment), see fig. 1 and paragraph 66; Also doors 21, 26 opening refrigerator, see paragraph 60); and a sealing member (72) disposed at the door (see fig. 4) to apply a sealing force to the ice-making compartment when the door is closed (this is a contingent limitation, see MPEP 2111.04; however, Jeong teaches that seal 72 pressed in a closed position of the door 70, see figs. 2 and 8; Also the magnets 77, 144 apply a force against the ice-making compartment in a closed position of door 70, see fig. 8 and paragraphs 84-85).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loudermilk (US 9,341,402 B1).
In regards to claim 1, Loudermilk teaches a refrigerator (10), comprising: a main body (body 12, see fig. 1) including a storage compartment (storage compartment 24, see fig. 2); an ice-making compartment (28, see fig. 2) disposed in the storage compartment (see fig. 2); a door (door 14) configured to open and close the storage compartment (see figs. 1, 2, and 4); and a sealing member (gasket/seal 41) disposed at the door (see figs. 2 and 6a) to apply a sealing force to the ice-making compartment when the door is closed (seal 41 pressed between ice compartment 28 and the housing 38 at the door 14, when the door 14 is closed, see figs. 6; col. 4, lines 14-31; and col. 6, lines 38-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027. The examiner can normally be reached M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763